DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the properties of the adhesive layers, “Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).” (MPEP §2115)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Kim et al. 
(US 2012/0118506)
Kim et al. teach an apparatus for selectively separating and taking-out a plurality of device chips (U) adhered to a first adhesive layer on a first substrate (DS), by rotating a first drum (220), to a second substrate (TS) having a surface where a second adhesive layer is formed, the apparatus comprising: 
the first substrate (DS) having the first adhesive layer, 
the second substrate (TS) having the second adhesive layer, and 
the first drum (220), wherein the first drum is rotatable and comprises a surface where a third adhesive layer is formed, the third adhesive layer including a selective adhesive region having an adhesive force stronger than an adhesive force of a surrounding region surrounding the selective adhesive region (paragraphs 0121-0128 and 0131); 
wherein a relationship between an adhesive force of the first adhesive layer, an adhesive force of the second adhesive layer, and an adhesive force of the third adhesive layer satisfies the adhesive force of the first adhesive layer measured is less than the adhesive force of the third adhesive layer, and the adhesive force of the third adhesive layer is less than the adhesive force of the second adhesive layer (paragraphs 0124-0125).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 1 above, and further in view of Misumi (US 2012/0104134)
The teachings of claim 1 are as described above.
With respect to claim 2, although not specifically taught by Kim et al., it would have been obvious to one of ordinary skill in the art wherein the hardnesses of the first, second, and third adhesive layers are set between 10 to 60, to prevent the generation of a step resulting from a winding scar in the thickness direction (paragraph 0016).
	With respect to claims 3 and 4, although not specifically taught by Kim et al., it would have been obvious to one of ordinary skill in the art wherein the first, second, and third adhesive layers are made of at least one or more combination selected from acrylic-based adhesive or rubber-based adhesive, that absorb UV radiation, from the respect of clean washing properties, etc. of electronic parts that do not stand contamination (paragraphs 0046-0047).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 1 above, and further in view of Kita (US 2006/0204749).
The teachings of claim 1 are as described above.
Although not specifically disclosed by Kim et al. it would have been obvious for one of ordinary skill in the art to provide thicknesses of the first, second, and third adhesive layers are between 10µm-50µm from the viewpoint of prevention of occurrence (in a large number) of whisker-like scraps on the tip surface or substrate. The removable adhesive layer may have a structure in which plural layers are laminated (paragraph 0086).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 1 above.
The teachings of claim 1 are as described above.
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745